EXHIBIT 21.1 SUBSIDIARIES OF URS CORPORATION Name of Domestic Subsidiary and Consolidated Joint Ventures State of Incorporation URS Corporation Nevada, USA URS E&C Holdings, Inc. (formerly known as Washington Holdings Inc.) Delaware, USA URS Energy & Construction International Inc. (formerly known as Washington Group International Inc.) Ohio, USA URS Federal Technical Services, Inc. (formerly known as EG&G Technical Services Inc.) Delaware, USA URS Global Holdings Inc. Nevada, USA URS Group Inc. Delaware, USA URS Holdings, Inc. Delaware, USA i
